MARCUS, J.;
I am of the opinion that the writ should be granted with a stay order. I dissent from the order issued herein.
Relator’s application for writs in the above entitled case is denied, after having been duly considered. Moreover, the original stay order issued in this matter is recalled and set aside.
However, a stay order of twenty-four (24) hours is granted in which the State may move for a preliminary examination, which, if requested, is to be heard and disposed of by the Court within seventy-two (72) hours. The burden of proof at that hearing is upon the State to show probable cause.
Failing to move timely for the preliminary examination or failing to show probable cause upon the hearing of the preliminary examination, the defendants are ordered released.
If the State timely moves for the preliminary examination within the twenty-four hour stay period, an additional forty-eight (48) hours is granted for the hearing and disposition of the preliminary examination. The State’s right to move for a speedy trial is not affected by this order.